UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4559



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


TIMOTHY G. CRAIG, a/k/a Boot,

                                                 Defendant - Appellant,

          versus


GIGGIES BONDING COMPANY; ANNIE BLACKMON; ALL
OUT BAIL BONDING; ACE BONDING; HORACE GLENN,
JR.; LISA CLINE,

                                                   Parties in Interest.




Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:02-cr-01358-HMH)


Submitted:   August 10, 2007                 Decided:   November 8, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Gaston Fairey, W. GASTON FAIREY, LLC, Columbia, South Carolina,
for Appellant. Reginald I. Lloyd, United States Attorney, Regan A.
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Timothy G. Craig appeals his conviction for conspiracy to

possess with intent to distribute fifty grams or more of crack

cocaine, in violation of 21 U.S.C. § 846 (2000).                  He argues that

there was insufficient evidence to support the conclusion that his

drug distribution was part of the charged conspiracy and that the

district court erred in limiting cross-examination of a Government

witness about pending charges.        Finding no error, we affirm.

           Craig alleges that the Government did not prove that his

sale of crack cocaine was part of the conspiracy alleged in the

indictment    or   that    he   knowingly    and    voluntarily      joined   the

conspiracy.        Craig    argues   that     there    is    no    evidence   of

interdependence among the co-conspirators and limited testimony to

infer knowledge and participation in the conspiracy.

           This court reviews the denial of a Rule 29 motion de

novo.   United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).

Where, as here, the motion was based on a claim of insufficient

evidence, “[t]he verdict of a jury must be sustained if there is

substantial   evidence,     taking    the    view   most    favorable    to   the

Government, to support it.” Glasser v. United States, 315 U.S. 60,

80 (1942).    This court “ha[s] defined ‘substantial evidence’ as

‘evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.’”          Alerre, 430 F.3d at 693 (quoting


                                     - 3 -
United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)).                This

court “must consider circumstantial as well as direct evidence, and

allow the government the benefit of all reasonable inferences from

the facts proven to those sought to be established.”                  United

States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).                   This

court “may not weigh the evidence or review the credibility of the

witnesses.”      United States v. Wilson, 118 F.3d 228, 234 (4th Cir.

1997).

              To sustain a conviction for conspiracy to possess cocaine

base   with    intent   to   distribute   under   21   U.S.C.   §   846,   the

Government must prove that (1) an agreement to possess cocaine base

with intent to distribute existed between two persons; (2) the

defendant knew of the conspiracy; and (3) the defendant knowingly

and voluntarily became part of the conspiracy.            United States v.

Wilson, 135 F.3d 291, 306 (4th Cir. 1998).             We conclude that the

evidence was sufficient to sustain the conviction.              In addition,

Craig’s arguments regarding the credibility of the Government

witnesses, including their statements and previous testimony that

did not mention Craig, may not be reviewed by the court.                    See

Wilson, 118 F.3d at 234.

              Next, Craig contends that the district court improperly

limited his cross-examination of John Rogers in relation to whether

he had pending criminal charges.           Craig did not object to the

ruling in the district court; therefore, review is for plain error.


                                   - 4 -
See United States v. Maxton, 940 F.2d 103, 105 (4th Cir. 1991).

Craig argues that his questioning regarding pending charges was

relevant to truthfulness, bias, and prejudice.      He contends that

the court mistakenly believed he was attempting to introduce

pending charges as impeachment evidence.         Craig received the

opportunity on cross-examination to explore many issues related to

truthfulness, bias, and prejudice.       Rogers testified on direct

examination that he did not have any pending charges.       Craig does

not present any evidence that Rogers indeed had a pending charge at

the time of the trial, and thus cannot establish prejudicial error.

The district court’s ruling was within the scope of its discretion.

See United States v. Ambers, 85 F.3d 173, 177 (4th Cir. 1996)

(upholding     limitation   on   defendant’s   cross-examination    of

government witness where trial court allowed “abundant opportunity

to   explore     the   motivation   of   the   Government   witnesses

testifying.”).

          We therefore affirm the judgment.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              AFFIRMED




                                 - 5 -